Citation Nr: 1332177	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active service, including from April 1970 to April 1972, and from September 1979 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard for his tinnitus claim.  In February 2012, the Veteran underwent a VA audiological examination in connection with the claim and while the examiner does not explicitly diagnosis the Veteran with tinnitus, she opined as to the etiology of the Veteran's tinnitus.  Moreover, the Veteran has consistently asserted that he suffers from tinnitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as a Helicopter Repairman and the other evidence indicates service in flight operations and aircraft maintenance.  The Veteran stated in the February 2012 examination report that he experienced noise exposure as a helicopter crew member.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

The Veteran has consistently reported that tinnitus first began during service.  As noted above, tinnitus is the type of condition that a lay person can identify.  Id.  The Veteran reports ringing in his ears, a typical symptom of tinnitus, and a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and continuously since service because his statements regarding the onset of the tinnitus are consistent.  The Veteran filed his claim for tinnitus in September 2011 and he indicated the tinnitus began during service.  During the February 2012 VA examination, the Veteran stated that the onset of tinnitus was during service in 1975.  On the Veteran's notice of disagreement and VA Form 9, his representative argues that the tinnitus began during service.  These are consistent statements that show the Veteran maintains the tinnitus began during service.  

The Board finds the Veteran's statements as to the onset of his tinnitus to be credible and his statements are accorded significant evidentiary weight.  Moreover, the February 2012 VA examiner's explanation as to why the Veteran's tinnitus is not service connected is flawed.  The February 2012 VA examiner stated that the Veteran's tinnitus is not caused by or a result of service.  The February 2012 VA examiner's rationale for her opinion is that the service medical records (SMRs) lack any documentation of tinnitus.  However, the question of tinnitus was not specifically addressed in the SMRs, except in a June 1980 examination report that is stamped with an indication that tinnitus, among other conditions, was not present.  The June 1980 entry is not persuasive considering the Veteran's extensive period of service and the fact that he did not separate from service until June 1991.  

The February 2012 VA examiner also stated that the November 1990 exit examination report lacked any documentation of tinnitus but did contain reports of multiple other conditions.  Thus, the February 2012 VA examiner inferred that if the Veteran had been experiencing tinnitus at separation he would have reported it.  However, the Board notes the lack documentation of tinnitus during the exit examination could be due to a variety of reasons besides the rationale inferred by the February 2012 VA examiner.  Moreover, the Veteran has consistently stated that the tinnitus began during service.  The February 2012 examiner's opinion does not account for the Veteran's reported symptoms of tinnitus since service.  Thus, the medical opinion is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that the Veteran is both competent and credible to report tinnitus during service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


